DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 11/30/2021 has been entered. Claims 1 and 5 have been amended, and no additional claims have been added or cancelled. Accordingly, claims 1, 3-5, and 7 are pending and are under examination.
	The amendment to claim 1 obviates the previous Claim Objection to claim 1, which is hereby withdrawn.
	The amendment to claim 1 overcomes the Double Patenting rejection, in view of instant claim 1 requiring the limitation of having “a fracture elongation of 38% or more”, which is a range that has a distinct scope from claims 6 and 12 of (previously co-pending) application 16/506,298, which claims “a fracture elongation of 10 to 30%”. Thus, the Double Patenting rejection is withdrawn.
	The amendment to claim 1 overcomes the previous Decker reference which was relied upon for the fracture elongation limitation. However, the amended fracture elongation limitation remains obvious in view of Westengen et al. (made of record in Final Rejection mailed 09/15/2021) as discussed in the new 103 rejection.
Response to Arguments
The applicant’s arguments and amendment directed to Decker are persuasive to overcome the rejections based on Decker; thus, the rejections based on the Decker reference have been withdrawn. However, the claims remain obvious over Chen, Bayer, and Westengen.
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
	With regard to the arguments directed to magnesium alloy being used as a biodegradable medical material and living tissue (see paragraph bridging pages 4-5 of arguments), the claims are silent regarding these limitations, nor is it clear what properties would be imparted onto the structure of the magnesium alloy as claimed, if these limitations were included in the claims.
With regard to the arguments directed to purity/impurity levels (see pages 5-8 of arguments), one of ordinary skill in any of the chemical arts understands that higher purity substances are always preferable over less pure substances when an end product with minimal impurities is to be obtained, except when cost becomes prohibitive. For many applications, lower purity levels are acceptable, such as for mass-scale production, while in other applications, a higher purity level is required. In most cases, the cost of a material nearly exponentially increases with increasing purity levels, making ultra-high purity substances cost-prohibitive and in many cases, unnecessary for most applications. The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.) (MPEP 2145 VII.). In other words, absent economic considerations, one of ordinary skill in the art would undoubtedly use higher purity starting substances – the only reason not to use higher purity starting substances is not because of some technological incompatibility, but rather because of economic infeasibility. Using higher purity substances is more convenient and therefore obvious because it does not require as many processing steps to further raise the purity of the final product to a higher level (see [0018], [0030] of Chen, which appreciates using high purity starting materials and minimizing impurities).
With regard to the argument that the impurities present in Chen would exhibit a significant effect on the microstructure of the alloy (see second full paragraph on page 6 of arguments), the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II.).
With regard to the arguments concerning Bayer’s microstructured surface (see pages 8-9 of arguments), these arguments have been addressed in the 09/15/2021 Final Rejection; with regard to the microstructured surface, the claims do not preclude the product from possessing a the microstructured surface of Bayer. Bayer discloses that the microstructure is within the disclosed range of 1-5 µm before it is subjected to the surface treatment(s); for example, [0041] states “the surface to be treated comprises or consists of a grain structure having a mean grain size of…≤5 µm”; [0095] states “In this method for producing a microstructured surface, the surface of the magnesium alloy to be treated is characterized in particular by a grain structure having to a mean grain size of 1 to 10 µm, preferably of 1 to 7 µm, still more preferably of 1 to 5 µm, and most preferably of 2 to 4 µm”. The nature of electropolishing or pickling treatments is such that the surface characteristics after the treatment are highly dependent on the surface characteristics before the treatment, as well as the grain characteristics at the surface before the treatment (which would also be indicative of the grain characteristics of the alloy as a whole).
In response to applicant's argument that if the skilled artisan would combine Chen with Bayer, the result would be to modify the surface characteristics of Chen’s alloy with a pickling process and an electropolishing process (see third paragraph on page 9 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, as discussed in the rejection of claim 1 above, Bayer further teaches that Zr is a very effective grain refining element, and that the fine grain size leads to an increase in the tensile strength, without lowering the strain [0020]. Thus, it is clear that fine grain sizes is an important consideration of the Mg alloy of Bayer before it is subjected to the surface treatment processes.
The arguments directed to Decker (see pages 9-10 of arguments) are moot as Decker is no longer being relied upon.
Claim Interpretation
	Claim 1 recites the transitional phrase “the magnesium alloy consists of a matrix phase composed of…”. The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’") (MPEP 2111.03 IV.). In the instant case, because it is unclear whether “composed of” means “consisting of” or “consisting essentially of” based on the current disclosure, “composed of” will be interpreted as “consisting essentially of” in view of “consisting essentially of” being the broadest reasonable interpretation of “composed of”.
 The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 105256213 A; of record) in view of Bayer et al. (US 20140200652 A1; of record) and Westengen et al. (US 20090090479 A1; of record).
	Regarding claim 1:
	Chen discloses a biomedical Mg-Zn-Zr-Mn magnesium alloy containing the following overlapping composition:
Element (wt %)
Instant claim 1
(consisting of)
Chen 
(Abstract)
Zn
0.95-2.00
1.5-5
Zr
0.05 to <0.30
0.1-1.5
Mn
0.05-0.20
0.1-3
Mg
and unavoidable impurities
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claimed content of each of Fe, Ni, Co, and Cu being impurities in an amount of less than 10 ppm (0.001%), Chen teaches that the impurity content is 0.01% [0018], which is close, but not overlapping with the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
However, Chen discloses that the alloy only contains Mg, Zr, Zn, and Mn and unavoidable impurities (Abstract); Chen explicitly states that “Except for Mg, Zn, Zr, Mn, all other elements are in the form of impurities” [0030]. As such, it is understood that any other elements would be considered as impurities, and would therefore be obvious to one of ordinary skill in the art to exclude other elements as much as possible. This can be achieved by using, for example, higher purity starting materials [0018], [0030].
Although Chen does not explicitly teach that the magnesium alloy does not contain precipitates each having a particle size of smaller than 100 nm, Chen teaches that the alloy undergoes an artificial aging strengthening treatment which comprises a solid solution treatment [0017]. Thus, it is prima facie expected that all of the alloying constituents (Zn, Zr, and Mn) are in solid solution with the magnesium, which means that it is prima facie expected that there would be an absence of any precipitates. The solid solution phase (i.e. the primary structure constituting the alloy) meets the claimed “matrix phase composed of a single-phase solid solution”. Furthermore, Chen teaches that Mn forms high melting point compounds with impurities, which precipitate at the bottom during the smelting process, and that Mn plays a role in impurity removal [0066]; suggests that if there are any impurities, they will precipitate, but will precipitate in such a way (settling at the bottom of the melt) that they can be removed. Therefore, even if there are any Zn, Zr, and Mn precipitates in the final alloy, it is prima facie expected that they are present in quantities/sizes so small that they would be within the claimed range of smaller than 100 nm. A solution means a phase in which a solute is completely dissolved in a main phase (i.e. a matrix phase); anything not dissolved in the main phase is considered a precipitate. Thus, the alloy of Chen necessarily only contains a matrix phase (the magnesium alloy) and the precipitates as discussed above, which meets the claimed limitation of the magnesium alloy ‘consisting of’ language.
Chen further teaches that the tensile strength ranges from 245-275 MPa (see Table 1 in original Chinese document), which overlaps with the claimed range of 250-300 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
	Chen is silent regarding the matrix phase having a particle size distribution with an average crystal particle size from 1.0 to 3.0 µm and a standard deviation of 0.7 or smaller.
Bayer teaches a magnesium alloy containing zinc as the major alloying elements, used for absorbable implants such as stents (Abstract), wherein the grain size of the microstructure has a statistic average (95% of all measured grains are present in this size range) of 1-5 µm [0054], which overlaps with the claimed range of 1.0-3.0 µm, and which prima facie is expected to overlap with the claimed standard deviation of 0.7 or smaller. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In the case in which the standard deviation of Bayer does not overlap with the claimed standard deviation, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Bayer further teaches that Zr is a very effective grain refining element, and that the fine grain size leads to an increase in the tensile strength, without lowering the strain [0020].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the grain size of Bayer, as doing so would allow for fine grain sizes which leads to an increase in tensile strength without lowering the strain.
	
	Chen and Bayer are silent regarding the fracture elongation exceeding 30% measured in according with JIS Z2241.

    PNG
    media_image1.png
    805
    1083
    media_image1.png
    Greyscale
	Westengen teaches a process for casting a magnesium alloy (Abstract), and further discusses that “It is well known that fine grain size is beneficial for the ductility of an alloy. This relationship is illustrated in the annexed FIG. 3, in which the relationship between grain size and relative elongation has been shown. On the horizontal axis the average grain size has been represented expressed in µm, whereas the vertical axis gives the relative elongation expressed in %. In the graph there are shown two different compositions, first pure Mg, line 35 and an Mg-alloy designated AZ91 (Mg-9% Al, 1% Zn), line 36.” [0038], (Fig. 3). Fig. 3 has been provided below:

	Based on the disclosure of Westengen, one of ordinary skill in the art would recognize that regardless of whether pure magnesium or an alloy of magnesium is used, there is a reliable and clear correlation between the average grain diameter and the elongation of magnesium. That is, smaller average grain diameters result in higher elongation (i.e. greater ductility).
	Thus, one of ordinary skill in the art would find it obvious to try to use a smaller average grain diameter with a reasonable expectation of predictably achieving a higher elongation, such as an elongation at fracture of 38% or more (MPEP 2143 I. E.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Bayer to achieve a smaller average grain diameter, based on the disclosure of Westengen, in order to predictably obtain a higher elongation and ductility such as an elongation ranging from 38-50%.
	
	Regarding claims 3:
	Chen, Bayer, and Westengen teach the method as applied to claim 1 above. 
With regard to the magnesium alloy not containing rare-earth elements and aluminum, Chen teaches that the impurity content is 0.01% [0018], which is close, but not overlapping with the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
However, Chen discloses that the alloy only contains Mg, Zr, Zn, and Mn and unavoidable impurities (Abstract); Chen explicitly states that “Except for Mg, Zn, Zr, Mn, all other elements are in the form of impurities” [0030]. As such, it is understood that any other elements would be considered as impurities, and would therefore be obvious to one of ordinary skill in the art to exclude other elements, such as rare-earth elements and aluminum, as much as possible. This can be achieved by using, for example, higher purity starting materials [0018], [0030].
Regarding claim 4:
Chen, Bayer, and Westengen teach the method as applied to claim 1 above.
Chen and Bayer are silent regarding the fracture elongation of the magnesium alloy being 38% or more% (as required by claim 1) and 50% or less as required by claim 4.
As discussed in the rejection of claim 1 above, Westengen teaches a process for casting a magnesium alloy (Abstract), and further discusses that “It is well known that fine grain size is beneficial for the ductility of an alloy. This relationship is illustrated in the annexed FIG. 3, in which the relationship between grain size and relative elongation has been shown. On the horizontal axis the average grain size has been represented expressed in µm, whereas the vertical axis gives the relative elongation expressed in %. In the graph there are shown two different compositions, first pure Mg, line 35 and an Mg-alloy designated AZ91 (Mg-9% Al, 1% Zn), line 36.” [0038], (Fig. 3).

	Based on the disclosure of Westengen, one of ordinary skill in the art would recognize that regardless of whether pure magnesium or an alloy of magnesium is used, there is a reliable and clear correlation between the average grain diameter and the elongation of magnesium. That is, smaller average grain diameters result in higher elongation (i.e. greater ductility).
	Thus, one of ordinary skill in the art would find it obvious to try to use a smaller average grain diameter with a reasonable expectation of predictably achieving a higher elongation, such as an elongation at fracture of 38% or more and 50% or less (MPEP 2143 I. E.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Bayer to achieve a smaller average grain diameter, based on the disclosure of Westengen, in order to predictably obtain a higher elongation and ductility.

Regarding claim 5:
Chen, Bayer, and Westengen teach the method as applied to claim 1 above. 
Chen further teaches that the yield strength (i.e. proof strength) ranges from 190-240 MPa (see Table 1 in original Chinese document) which overlaps with the claimed range of 145-220 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Although Chen is silent regarding the values being measured in accordance with JIS Z2241, these properties are prima facie expected to be the same or substantially similar when measured in accordance with JIS Z2241.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).

Regarding claim 7:
Chen, Bayer, and Westengen teach the method as applied to claim 1 above. Chen further teaches that the magnesium alloy is a bio-medical magnesium alloy that can be used as an implant for the human body (Abstract), which meets the claimed “medical device comprising a metal member”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735